DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 02/24/2021 has been entered and made of record. This application contains 17 pending claims. 
Claims 1, 8, 13 and 15 have been amended.
Claims 5, 12 and 20 have been cancelled.

Allowable Subject Matter

Claims 1-4, 5-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 15 have been amended to include the allowable subject matter “a storage portion that stores a first threshold current and a second threshold current of the current having different polarities, wherein the display is further configured to display the first threshold current and the second threshold current to be superimposed on the relationship between the voltage and the current” from cancelled claim 12 as indicated from previous actions


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SON T LE/Primary Examiner, Art Unit 2863